Mr. Presiding Justice Brown delivered the opinion of the court. 4. Negligence, § 185*—when recovery for personal injuries resulting from, fall of frozen crust of sand pile sustained by the evidence. A verdict allowing a recovery for personal injuries alleged to have resulted from defendant’s negligence in causing a frozen crust of a sand pile to fall on plaintiff, held not against the weight of the evidence, where the jury might have justifiably believed from the evidence that plaintiff was in the exercise of due care and justifiably ignorant of the manner in which defendant was working on the other side of the pile, that defendant’s method of doing the work on his side was not a careful one, that he had reason to believe conditions were dangerous and he did not warn plaintiff, and that the work on defendant’s side caused the crust to fall on plaintiff.